Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1, 3-5, 9, 11, 12, 17, 20, 21, 24-27, 33, 47, 49, 51, and 56 in the reply filed on October 4, 2022 is acknowledged. Claims 1, 3-5, 9, 11, 12, 17, 24-27, 33, 47, and 56 are under examination based on applicant’s election of species. Applicant’s election of the following species in the reply filed on October 4, 2022 is acknowledged: CGRP antibody or antigen-binding fragment thereof for the CGRP inhibitor and IL-11 for the additional therapeutic agent. 
Claims 20, 21, 49, 51, and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and/or species, there being no allowable generic or linking claims. Election was made without traverse in the reply filed on October 4, 2022.

Priority
The instant application claims priority to provisional applications 62/897,686 and 62/946,122. Priority is given with the earliest effective filing date of 09/09/2019. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 86 of the specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 does not end in a period. MPEP 608.01(m) states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 24, 27, 33, 47, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kraig (US 9,399,053), in view of Penn (Bidirectional association between migraine and fibromyalgia: retrospective cohort analyses of two populations, 2019, BMJ Open, Volume 9, Issue 4, Pages 1-10). 

Kraig teaches a method for treating chronic or recurrent migraines in a patient comprising administering to the patient one or more times an effective amount of a composition comprising at least one insulin growth factor receptor (IGFR) inducer [column 2, paragraph 3, Claims 5 and 18]. 

However, Kraig does not teach that the chronic pain syndrome comprises fibromyalgia or chronic fatigue syndrome. 

Penn teaches that fibromyalgia and migraine are common pain disorders that tend to coexist [Abstract] and a major symptom of fibromyalgia is headache [see Introduction, first paragraph]. Penn further teaches that similarities have been observed between migraines and fibromyalgia, and there are often overlapping symptoms, causes, and treatments where the two conditions are considered in the same context [see Introduction, first paragraph]. Penn also teaches that the frequency of migraine occurrence in patients with fibromyalgia is 45%-80%, suggesting that migraine is common in patients with fibromyalgia [see Introduction, first paragraph]. Penn additionally teaches that depression and anxiety disorders have been identified as crucial secondary symptoms of fibromyalgia and migraine [page 7, right column, paragraph 1] and that poor sleep quality or sleep deprivation can induce symptoms of fibromyalgia and migraine [page 7, right column, paragraph 2]. Penn further teaches that IBS frequently coexists with both fibromyalgia and migraine [page 7, right column, paragraph 3]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient with chronic or recurring migraines, as taught by Kraig, to treat a patient with fibromyalgia, as taught by Penn. One of ordinary skill in the art would have been motivated to make this modification because Penn teaches that a major symptom of fibromyalgia is headache [see introduction, first paragraph] and that fibromyalgia and migraines have similar symptoms when independently compared [page 7, right column, paragraphs 1-3]. There would be a reasonable expectation of success because a treatment for migraine is a treatment of fibromyalgia. 

Claim 11 is included in this rejection because Kraig teaches that the IGFR inducer is IGF-1 [column 2, paragraph 3, Claims 5, 18, 19].

	Claim 24 is included in this rejection because Kraig teaches administering a second IGFR inducer, wherein the second IGFR inducer is insulin [column 2, paragraph 3, Claim 20].

	Claim 27 is included in this rejection because Kraig teaches administering the IGFR inducer intranasally [column 3, paragraph 4, Claim 7]. 

	Claim 33 is included in this rejection because Kraig teaches treating a migraine patient comprising administering to the patient interleukin-11 (IL-11) [column 2, paragraph 2, Claim 1]. 

	Claim 47 is included in this rejection because Kraig teaches administering a second IGFR inducer [column 2, paragraph 3, Claim 20].

	Claim 56 is included in this rejection because Kraig teaches that IGF-1 was administered every 12 hours and removed for successive intervening 12 hours before testing spreading depression susceptibility, which afforded maximal and continuous protection against cortical spreading depression [column 3, paragraph 3]. 

Claim 3, 4, 5, 9, 12, 17, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kraig (US 9,399,053), in view of Penn (Bidirectional association between migraine and fibromyalgia: retrospective cohort analyses of two populations, 2019, BMJ Open, Volume 9, Issue 4, Pages 1-10), as applied to claims 1, 11, 24, 27, 33, 47, and 56 above, and further in view of Han (CGRP monoclonal antibody for preventative treatment of chronic migraine: An update of meta-analysis, 2019, Brain and Behavior, Volume 9, Issue 2, Pages 1-6). 

The teachings of Kraig and Penn are above as applied to Claims 1, 11, 24, 27, 33, 47, and 56. 

However, Kraig and Penn do not teach the combination of administration of an insulin growth factor receptor (IGFR) and a calcitonin gene-related peptide (CGRP) inhibitor. 

Han teaches that CGRP monoclonal antibody (mAb) led to improvement in 50% responder rate, 75% responder rate, migraine days, and days using acute drugs and headache-hours after CGRP mAb administration [page 4, left column, first paragraph]. Han further teaches that CGRP mAb is an effective and safe preventative treatment for chronic migraine [page 6, left column, second paragraph]. Han also teaches that CGRP mAb treatment for migraine prevention includes eptinezumab, erenumab, galcanezumab and fremanezumab [page 2, left column, second paragraph] and that erenumab, fremanezumab, and galcanezumab were administered subcutaneously [page 2, right column, first paragraph, page 3, Table 1]

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have administered the IGFR activator, as taught by Kraig, in combination with the CGRP inhibitor, as taught by Han, to treat a patient with fibromyalgia, as taught by Penn. One of ordinary skill in the art would have been motivated to make this modification because Penn teaches that a major symptom of fibromyalgia is headache [see introduction, first paragraph] and that fibromyalgia and migraines have similar symptoms when independently compared [page 7, right column, paragraphs 1-3]. There would be a reasonable expectation of success because fibromyalgia and migraine have overlapping symptoms. 

Claim 25 is included in this rejection because Kraig teaches administering the IGFR inducer intranasally [column 3, paragraph 4, Claim 7].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 24, 27, 33 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 18-20 of Kraig (US 9,399,053) in view of Penn (Bidirectional association between migraine and fibromyalgia: retrospective cohort analyses of two populations, 2019, BMJ Open, Volume 9, Issue 4, Pages 1-10).

Claims 5 and 18 of Kraig teach a method for treating chronic or recurrent migraines in a patient comprising administering to the patient one or more times an effective amount of a composition comprising at least one insulin growth factor receptor (IGFR) inducer.  Claims 5, 18, and 19 of Kraig teach that the IGFR inducer is IGF-1 or insulin. Claim 20 of Kraig teaches administering a second IGFR inducer, wherein the second IGFR inducer is insulin. Claim 7 of Kraig teaches administering the IGFR inducer intranasally. Claim 1 of Kraig  teaches treating a migraine patient comprising administering to the patient interleukin-11 (IL-11) [Claim 1]. Claim 20 of Kraig teaches administering a second IGFR inducer [Claim 20].

However, Kraig does not teach that the chronic pain syndrome comprises fibromyalgia or chronic fatigue syndrome. 

Penn teaches that fibromyalgia and migraine are common pain disorders that tend to coexist [Abstract] and a major symptom of fibromyalgia is headache [see Introduction, first paragraph]. Penn further teaches that similarities have been observed between migraines and fibromyalgia, and there are often overlapping symptoms, causes, and treatments where the two conditions are considered in the same context [see Introduction, first paragraph]. Penn also teaches that the frequency of migraine occurrence in patients with fibromyalgia is 45%-80%, suggesting that migraine is common in patients with fibromyalgia [see Introduction, first paragraph]. Penn additionally teaches that depression and anxiety disorders have been identified as crucial secondary symptoms of fibromyalgia and migraine [page 7, right column, paragraph 1] and that poor sleep quality or sleep deprivation can induce symptoms of fibromyalgia and migraine [page 7, right column, paragraph 2]. Penn further teaches that IBS frequently coexists with both fibromyalgia and migraine [page 7, right column, paragraph 3]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient with chronic or recurring migraines, as taught by Kraig, to treat a patient with fibromyalgia, as taught by Penn. One of ordinary skill in the art would have been motivated to make this modification because Penn teaches that a major symptom of fibromyalgia is headache [see introduction, first paragraph] and that fibromyalgia and migraines have similar symptoms when independently compared [page 7, right column, paragraphs 1-3]. There would be a reasonable expectation of because fibromyalgia and migraine have overlapping symptoms. 

Claims 3, 4, 5, 9, 12, 17, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 18-20 of Kraig (US 9,399,053) in view of Penn (Bidirectional association between migraine and fibromyalgia: retrospective cohort analyses of two populations, 2019, BMJ Open, Volume 9, Issue 4, Pages 1-10), as applied to claims 1, 11, 24, 27, 33, and 47 above, and further in view of Han (CGRP monoclonal antibody for preventative treatment of chronic migraine: An update of meta-analysis, 2019, Brain and Behavior, Volume 9, Issue 2, Pages 1-6). 

The teachings of Kraig and Penn are above as applied to Claims 1, 11, 24, 27, 33, and 47.  

However, Kraig and Penn do not teach the combination of administration of an insulin growth factor receptor (IGFR) and a calcitonin gene-related peptide (CGRP) inhibitor. 

Han teaches that CGRP monoclonal antibody (mAb) led to improvement in 50% responder rate, 75% responder rate, migraine days, and days using acute drugs and headache-hours after CGRP mAb administration [page 4, left column, first paragraph]. Han further teaches that CGRP mAb is an effective and safety preventative treatment for chronic migraine [page 6, left column, second paragraph]. Han also teaches that CGRP mAb treatment for migraine prevention includes eptinezumab, erenumab, galcanezumab and fremanezumab [page 2, left column, second paragraph] and that erenumab, fremanezumab, and galcanezumab were administered subcutaneously [page 2, right column, first paragraph, page 3, Table 1]

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have administered the IGFR activator, as taught by Kraig, in combination with the CGRP inhibitor, as taught by Han, to treat a patient with fibromyalgia, as taught by Penn. One of ordinary skill in the art would have been motivated to make this modification because Penn teaches that a major symptom of fibromyalgia is headache [see introduction, first paragraph] and that fibromyalgia and migraines have similar symptoms when independently compared [page 7, right column, paragraphs 1-3]. There would be a reasonable expectation of success because fibromyalgia and migraine have overlapping symptoms. 

Claims 1, 11, 24, 27, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of Kraig (US 9,827,294) in view of Penn (Bidirectional association between migraine and fibromyalgia: retrospective cohort analyses of two populations, 2019, BMJ Open, Volume 9, Issue 4, Pages 1-10).

Claim 1 of Kraig teaches a method for treating a migraine patient comprising administering to the patient an effective amount of a composition comprising IGF-1. Claim 2 of Kraig teaches the method of claim 1, further comprising administering insulin. Claim 4 of Kraig teaches the method of claim 1, wherein the composition is administered to the patient intranasally. 

However, Kraig does not teach that the chronic pain syndrome comprises fibromyalgia or chronic fatigue syndrome. 

Penn teaches that fibromyalgia and migraine are common pain disorders that tend to coexist [Abstract] and a major symptom of fibromyalgia is headache [see Introduction, first paragraph]. Penn further teaches that similarities have been observed between migraines and fibromyalgia, and there are often overlapping symptoms, causes, and treatments where the two conditions are considered in the same context [see Introduction, first paragraph]. Penn also teaches that the frequency of migraine occurrence in patients with fibromyalgia is 45%-80%, suggesting that migraine is common in patients with fibromyalgia [see Introduction, first paragraph]. Penn additionally teaches that depression and anxiety disorders have been identified as crucial secondary symptoms of fibromyalgia and migraine [page 7, right column, paragraph 1] and that poor sleep quality or sleep deprivation can induce symptoms of fibromyalgia and migraine [page 7, right column, paragraph 2]. Penn further teaches that IBS frequently coexists with both fibromyalgia and migraine [page 7, right column, paragraph 3]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient with chronic or recurring migraines, as taught by Kraig, to treat a patient with fibromyalgia, as taught by Penn. One of ordinary skill in the art would have been motivated to make this modification because Penn teaches that a major symptom of fibromyalgia is headache [see introduction, first paragraph] and that fibromyalgia and migraines have similar symptoms when independently compared [page 7, right column, paragraphs 1-3]. There would be a reasonable expectation of because fibromyalgia and migraine have overlapping symptoms. 

Claims 3, 4, 5, 9, 12, 17, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of Kraig (US 9,827,294) in view of Penn (Bidirectional association between migraine and fibromyalgia: retrospective cohort analyses of two populations, 2019, BMJ Open, Volume 9, Issue 4, Pages 1-10), as applied to claims 1, 11, 24, 27, and 47 above, and further in view of Han (CGRP monoclonal antibody for preventative treatment of chronic migraine: An update of meta-analysis, 2019, Brain and Behavior, Volume 9, Issue 2, Pages 1-6). 

The teachings of Kraig and Penn are above as applied to Claims 1, 11, 24, 27, and 47.  

However, Kraig and Penn do not teach the combination of administration of an insulin growth factor receptor (IGFR) and a calcitonin gene-related peptide (CGRP) inhibitor. 

Han teaches that CGRP monoclonal antibody (mAb) led to improvement in 50% responder rate, 75% responder rate, migraine days, and days using acute drugs and headache-hours after CGRP mAb administration [page 4, left column, first paragraph]. Han further teaches that CGRP mAb is an effective and safety preventative treatment for chronic migraine [page 6, left column, second paragraph]. Han also teaches that CGRP mAb treatment for migraine prevention includes eptinezumab, erenumab, galcanezumab and fremanezumab [page 2, left column, second paragraph] and that erenumab, fremanezumab, and galcanezumab were administered subcutaneously [page 2, right column, first paragraph, page 3, Table 1]

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have administered the IGFR activator, as taught by Kraig, in combination with the CGRP inhibitor, as taught by Han, to treat a patient with fibromyalgia, as taught by Penn. One of ordinary skill in the art would have been motivated to make this modification because Penn teaches that a major symptom of fibromyalgia is headache [see introduction, first paragraph] and that fibromyalgia and migraines have similar symptoms when independently compared [page 7, right column, paragraphs 1-3]. There would be a reasonable expectation of success because fibromyalgia and migraine have overlapping symptoms. 

Pertinent Art
A.      Leal-Cerro et al., The Growth Hormone (GH)-Releasing Hormone – GH – Insulin-like Growth Factor-1 Axis in Patients with Fibromyalgia Syndrome, 1999, The Journal of Clinical Endocrinology & Metabolism, Volume 84, Number 9, Pages 3378-3381.
	- This is pertinent art to the instant application because Leal-Cerro teaches that insulin-like growth factor (IGF)-1 levels are frequently reduced in fibromyalgia patients and that treatment with growth hormone increased IGF-1 levels. 
 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        




/Adam Weidner/Primary Examiner, Art Unit 1649